[SECURITY BENEFIT LIFE INSURANCE COMPANY LOGO] One Security Benefit Place ● Topeka, Kansas 66636-0001 800.888.2461 ● SecurityBenefit.com August 13, 2013 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed American Century Strategic Asset Allocations, Inc. August 7, 2013 American Century World Mutual Funds, Inc. August 7, 2013 Federated Investment Series Funds, Inc. July 23, 2013 Fidelity Advisor SeriesI July 24, 2013 General Money Market Fund, Inc. July 31, 2013 Pioneer Series Trust I July 30, 2013 T. Rowe Price Retirement Funds, Inc. July 22, 2013 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President,Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company
